Case 3:17-cv-00222-MAB Document 66 Filed 10/02/20 Page 1 of 4 Page ID #500




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL BREWER,                               )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:17 -CV-00222 -MAB
                                               )
 VENERIO SANTOS AND ARNEL                      )
 GARCIA,                                       )
                                               )
                      Defendants.              )
                                               )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff Michael Brewer, a former inmate in the Illinois Department of

Corrections, filed his lawsuit pursuant to 42 U.S.C. § 1983 alleging Defendants violated

his constitutional rights (Doc. 1). Defendants Arnel Garcia and Venerio Santos filed a

motion for summary judgment on December 10, 2018 (Doc. 37). On March 25, 2020,

Defendants’ motion for summary judgment was granted and this case was dismissed

with prejudice (Doc. 59). The case was closed the same day (Doc. 60).

       Now pending before the Court is Defendants’ Bill of Costs. Defendants filed their

Bill of Costs on March 31, 2020 seeking $1,280.40 for transcript fees (Doc. 61).

       Plaintiff filed his objection on April 14, 2020 (Doc. 63). Plaintiff asserts he should

not be required to pay the costs, as he was recently release from IDOC custody on January

17, 2020 after being imprisoned since 2015, and is currently unemployed and living with

his sister in Chicago, Illinois (Doc. 63, p.2). In addition, Plaintiff describes only having
                                         Page 1 of 4
Case 3:17-cv-00222-MAB Document 66 Filed 10/02/20 Page 2 of 4 Page ID #501




$100.00 in his bank account, with monthly expenses of approximately $128.74 that are

being paid by a family member (Id.). Lastly, while he was ultimately unsuccessful, the

Court previously determined his claims were not frivolous or malicious (Id. at p. 3, citing

to Doc. 33).

       Federal Rule of Civil Procedure 54(d)(1) provides that “costs—other than

attorney's fees—should be allowed to the prevailing party” unless a federal statute, the

Federal Rules of Civil Procedure, or a court order provides otherwise. “The rule provides

a presumption that the losing party will pay costs but grants the court discretion to direct

otherwise.” Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006).

       The denial of costs may be warranted, however, if the losing party is indigent and

has no ability to pay. Id.; see also Mother and Father v. Cassidy, 338 F.3d 704, 708 (7th Cir.

2003). To deny a bill of costs on the grounds of indigence, “the district court must make

a threshold factual finding that the losing party is ‘incapable of paying the court imposed

costs at this time or in the future.’ ” Id. at 635 (quoting McGill v. Faulkner, 18 F.3d 456, 459

(7th Cir. 1994)). “The burden is on the losing party to provide the district court with

sufficient documentation to support such a finding.” Id. (internal quotations omitted).

Next, the district court “should consider the amount of costs, the good faith of the losing

party, and the closeness and difficulty of the issues raised by a case when using its

discretion to deny costs.” Id. The burden of threshold factual finding of a party's inability

to pay is placed on the losing party and should be supported by documentation in the

form of “an affidavit or other documentary evidence of both income and assets, as well

as a schedule of expenses.” Id.
                                          Page 2 of 4
Case 3:17-cv-00222-MAB Document 66 Filed 10/02/20 Page 3 of 4 Page ID #502




       Here, Plaintiff was continuously incarcerated throughout the majority of this

litigation until his release in January 2020. Attached to his objections, Plaintiff includes

his own declaration, detailing his current finances, including his income and expenses

(Doc. 63-1, pp. 1-3). He also included a print-out of his bank statement and proof that he

receives government assistance in the form of Supplemental Nutrition Assistance

Program (“SNAP”) benefits (Doc. 63-1, pp. 5,9). Given that Plaintiff was released from

prison less than a year ago, currently does not have a savings account, and receives

government and family assistance to live, the Court finds that Plaintiff is incapable of

paying the costs at any time in the near future.

       Turning to the amount of the costs, Defendants seek a total of $1,280.40. That sum,

while not astronomical, is quite substantial to an individual who was incarcerated for

approximately five years and was recently released. Furthermore, the Court finds that

this action was not frivolous and involved important constitutional rights under the

Eighth Amendment. The Court believes Plaintiff's pursuit of this action was in good faith

even though he did not prevail and that he should be completely relieved of the

obligation to pay Defendants’ costs as he has submitted sufficient information about his

current financial situation.

       For these reasons, the Court finds that Defendants’ Bills of Costs should be denied.

Plaintiff Michael Brewer’s objection (Doc. 63) is SUSTAINED. Defendants’ Bill of Costs

(Doc. 61) is DENIED.



       IT IS SO ORDERED.
                                        Page 3 of 4
Case 3:17-cv-00222-MAB Document 66 Filed 10/02/20 Page 4 of 4 Page ID #503




     DATED: October 2, 2020
                                         s/ Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                Page 4 of 4
